Per Curiam.
On May 6, 1971, James Smalls was convicted in the Superior Court in Fairfield County of a violation of the state dependency producing drug law, General Statutes § 19-480. This appeal is from the denial of a petition for a new trial. The law in this state relative to new trials has been well established and recently summarized in Reilly v. State, 32 Conn. Sup. 349, 355 A.2d 324. In Taborsky v. State, 142 Conn. 619, 623, 116 A.2d 433, we stated: “ [T]he primary test is whether an injustice was done and whether it is probable that on a new trial a different result would be reached. Smith v. State, 141 Conn. 202, 208, 104 A.2d 761; Dortch v. State, 142 Conn. 18, 21, 110 A.2d 471. The burden of proving the probability of a different result is upon the plaintiff, and in determining that issue the trial court exercises a discretion which cannot *19be reviewed unless its discretionary power has been abused. State v. Goldberger, 118 Conn. 444, 457, 173 A. 216.”
On the record in this case, there is no evidence of an abuse of discretion by the trial court.
There is no error.